Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jeonghyun Ju on March 11, 2022.

The application has been amended as follows: 
IN THE CLAIMS
Claim 1, line 3, “a cooling path” has been changed to - -a plurality of cooling paths- -.
Claim 1, line 5, “the cooling path” has been changed to - -the plurality of cooling paths- -.
Claim 4, lines 1-2, “the cooling path” has been changed to - -the plurality of cooling paths- -.
Claim 5, line 2, “an axial” has been changed to - -the axial- -.
Claim 6, line 2, “an axial” has been changed to - -the axial- -.
Claim 10, line 2, “an axial” has been changed to - -the axial- -.

Claim 12, lines 2-3, “in an outward direction...the shaft system.” has been changed to - -in the radially outward direction.- -
Claim 15, lines 2-3, “a radial direction of the shaft system.” has been changed to - -the radially outward direction.- -
Claim 16 has been canceled.
Claim 18, lines 2-3, “a radial direction of the shaft system.” has been changed to - -the radially outward direction.- -

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record does not teach nor render obvious the claimed combination of a bearing for a shaft system comprising a pivot pad including a plurality of cooling paths and an auxiliary flow path that intersects the plurality of cooling paths and wherein the auxiliary flow path further includes a plurality of flow path sections that are spaced apart along an axial direction of the shaft system.
Regarding claim 11, the prior art of record does not teach nor render obvious a bearing for a shaft system comprising pad disposed on a thrust collar, the pad including a cooling path, wherein the cooling path includes a plurality of cooling path sections disposed such that an interval therebetween is constant in a radially outward direction and the path sections are inclined with respect to a circumferential direction of the shaft system.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES PILKINGTON whose telephone number is (571)272-5052. The examiner can normally be reached Monday through Friday 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES PILKINGTON/           Primary Examiner, Art Unit 3656